                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


LORI-ANNE ALBANO, MYJORIE PHILIPPE,
REBECCA TELARO, and ALYSSA ROSE, on
behalf of themselves and all others similarly
situated,
                                                    Civil Action No. 2:21-cv-01118-JMA-AKT
                       Plaintiffs,
                                                      STIPULATION [AND ORDER]
        v.
                                                    EXTENDING TIME OF DEFENDANT
                                                  BEECH-NUT NUTRITION COMPANY TO
HAIN CELESTIAL GROUP, INC., BEECH-
NUT NUTRITION COMPANY, GERBER                          RESPOND TO COMPLAINT
PRODUCTS COMPANY, and NURTURE,
INC.,

                       Defendants.



       It is hereby STIPULATED between counsel for Plaintiffs and counsel for Defendant

Beech-Nut Nutrition Company that Defendant Beech-Nut Nutrition Company shall have up to, and

including, May 15, 2021 to answer or otherwise respond to the Complaint.

Dated: March 22, 2021

      /s/ Douglas J. McNamara
By: __________________________                     By: __________________________
Eric A. Kafka                                      Kathleen E. McCarthy
COHEN MILSTEIN SELLERS & TOLL                      Attorney Bar No.: 2125722
PLLC                                               KING & SPALDING LLP
88 Pine Street                                     1185 Avenue of the Americas
14th Floor                                         New York, NY 10036
New York, NY 10005                                 Phone: 212-556-2345
(212) 838-7797                                     Fax: 212-556-2222
Fax: (212) 838-7745                                kmccarthy@kslaw.com
Email: ekafka@cohenmilstein.com
                                                   Attorney for Defendants




WORKAMER\31683\191001\38354017.v1-3/19/21
Douglas J. McNamara
COHEN MILSTEIN SELLERS & TOLL
PLLC
1100 New York Avenue, NW
East Tower, 5th Floor
Washington, DC 20005
(202) 408-4651
Fax: (202) 408-4699
Email: dmcnamara@cohenmilstein.com

Janine Lee Pollack
CALCATERRA POLLACK LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036
(917) 899-1765
Fax: (332) 206-2073
Email: jpollack@calcaterrapollack.com

Lori G. Feldman
GEORGE GESTEN MCDONALD, PLLC
102 Half Moon Bay Drive
Croton-on-Hudson, NY 10520
(561) 232-6002
Fax: (888) 421-4173
Email: LFeldman@4-Justice.com

Attorneys for Plaintiffs


Dated: March ___, 2021                      SO ORDERED
Central Islip, NY
                                            __________________________
                                            Hon. A. Kathleen Tomlinson
                                            U.S. Magistrate Judge




WORKAMER\31683\191001\38354017.v1-3/19/21
